983 F.2d 1076
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Frank Nunez GARCIA, Plaintiff-Appellant,v.Michael A. CHERNETSKY, CPS-SMU, et. al., Defendant-Appellee.
No. 91-16412.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 6, 1993.*Decided Jan. 19, 1993.

Before REINHARDT, CYNTHIA HOLCOMB HALL and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Frank Nunez Garcia, an Arizona state prisoner, appeals pro se the district court's 28 U.S.C. § 1915(d) dismissal of his civil rights action.   We review for an abuse of discretion.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).   We affirm.


3
An in forma pauperis complaint may be dismissed sua sponte before service of process under section 1915(d) only if it is frivolous.   Nietzke v. Williams, 490 U.S. 319, 324 (1989);   McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991).   A complaint is frivolous "where it lacks an arguable basis in law or fact."   Nietzke, 490 U.S. at 325.   Accordingly, the district court may dismiss a complaint that is based on meritless legal theory, or factual contentions that are clearly baseless.   Nietzke, 490 U.S. at 327.  "Baseless" claims subject to sua sponte dismissal include those "describing fantastic or delusional scenarios."   Id. at 328;   McKeever, 932 F.2d at 798.  "[A] finding of factual frivolousness is appropriate when the facts alleged rise to the level of the irrational or the wholly incredible."   Denton, 112 S.Ct. at 1733.


4
Here, Garcia contends that numerous parties, including the Arizona Attorney General, the F.B.I., the Arizona Supreme Court, federal judges, Jehovah's Witnesses, and the Arizona Civil Liberties Union are part of a "continuous corrupt conspiracy" that began prior to his incarceration in 1980 and has resulted in police brutality, political treason, false arrest, false imprisonment, illegal wire interception, and a series of other constitutional violations.   Garcia seeks 4.5 trillion dollars in damages, including 800 billion in "remote damages" as well as his release from prison.


5
The district court dismissed the complaint as frivolous prior to service of process.   Here, Garcia's complaint rises to the level of "irrational" and "wholly incredible."  Denton, 112 S.Ct. at 1723.   Accordingly, the district court did not abuse its discretion by dismissing the action.   See id. at 1734.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3